WILHOIT, Judge,
dissenting.
I respectfully dissent from so much of the majority opinion as holds that appellee Winkler may not recover against the appellant because that appellee’s testimony constituted a judicial admission that the appellant was not at fault. I do not believe that the cases relied upon by the majority in support of this decision are applicable to the facts of this case. Further, considering the facts which were in dispute in this case and Mrs. Winkler’s testimony, it cannot be said that upon the whole case a verdict in her favor would be unconscionable. Coldiron v. Mattick, Ky., 488 S.W.2d 362 (1972); Bryant v. Corley, Ky., 455 S.W.2d 566 (1970).